Citation Nr: 0734994	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  00-12 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
osteoarthritis of multiple joints.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from August 1961 to 
December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions dated in June 1998 and in February 1999 
from the Department of Veterans Affairs (VA) Portland 
Regional Office (RO). 

By it decision of October 2002, the Board denied the 
veteran's appeal for a rating in excess of 20 percent for 
lumbosacral strain and his application to reopen a claim for 
service connection for osteoarthritis of multiple joints, 
sometimes referred to as generalized osteoarthritis, based on 
the receipt of new and material evidence.  The same Board 
decision also granted an earlier effective date of March 24, 
1971, for the grant of service connection for thoracic back 
strain.  

The appellant filed a timely appeal of the October 2002 
decision to the Court of Appeals for Veterans Claims 
(hereinafter CAVC).  VA and the appellant thereafter jointly 
moved the CAVC to vacate and remand the matter to the Board 
for compliance with the Veterans Claims Assistance Act of 
2000 (VCAA) and to obtain records from the Social Security 
Administration (SSA).  CAVC granted the parties' motion and 
the case was returned to the Board, which in remanded to the 
RO through the VA's Appeals Management Center (AMC) in 
Washington, DC, so that VCAA compliance could be effectuated 
and the SSA records obtained.  These were accomplished and 
the case was returned to the Board 

This case was most recently before the Board in August 2006, 
when the issue of the veteran's entitlement to an effective 
date earlier than March 24, 1971, for a grant of entitlement 
to service connection for thoracic back strain was denied and 
the issues of his entitlement to an increased rating for 
lumbosacral strain and his claim to reopen for service 
connection for osteoarthritis of multiple joints were 
remanded to the RO via the AMC.  Following the RO's attempts 
to complete the requested actions, the case has since been 
returned to the Board for further review.  

The veteran has previously requested hearings before the RO 
and Board in connection with the appellate issues.  Specific 
notice is taken that the veteran's October 2000 request for a 
Board hearing was withdrawn by him in November 2001 
correspondence, and that, pursuant to his request, the 
veteran was also scheduled in July 2006 for a hearing before 
the Board in Washington, DC.  However, despite advance notice 
of the date, time, and location of such hearing, the veteran 
failed to appear.  No other request for a hearing either 
before the RO or the Board remains pending at this time.  


REMAND

Despite the specific directives set forth by the Board in its 
August 2006 remand, the RO on remand failed to apprise the 
veteran of the definition of new and material evidence 
applicable to his claim to reopen and, in addition, the RO 
failed to adjudicate an inextricably intertwined claim of 
entitlement to service connection for additional low back 
disability, to include residuals of fractures of the 
transverse processes at L-2, L-4, and L-5, as well as a 
herniated nucleus pulposus between L-4 and L-5, secondary to 
the veteran's service-connected lumbosacral strain.  Because 
of this noncompliance, further remand of this case is 
necessitated.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

Regarding the veteran's claim to reopen for service 
connection for osteoarthritis of multiple joints, it is 
pointed out that the definition of new and material evidence 
was modified via changes to 38 C.F.R. § 3.156 several years 
ago, but only insofar as claims to reopen filed on and after 
August 29, 2001.  See 66 Fed. Reg. 45620 (2001)).  In the 
matter at hand, the claim to reopen was received by VA prior 
to August 2001 and, therefore, the definition of new and 
material evidence set forth in the prior version of 38 C.F.R. 
§ 3.156, as follows, is for application.  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to decide fairly the merits 
of the claim.  

38 C.F.R. § 3.156(a) (2001). 

Inasmuch as the veteran to date has only received notice of 
the amended version of 38 C.F.R. § 3.156, remand to advise 
him of the more favorable legal standard and to permit him to 
form his legal arguments in support of his claim to reopen is 
required.  

As for the claim for an increased rating for a low back 
disability, it is apparent although not entirely clear that 
the RO on remand attempted to rate the entirety of the 
veteran's low back disablement.  Such would necessarily 
include his previously service-connected lumbosacral strain, 
as well as residuals of fractures of the transverse processes 
of the certain lumbar vertebrae, and a herniated nucleus 
pulposus between L-4 and L-5.  The RO then apparently reduced 
the overall rating of 40 percent based upon a finding that a 
percentage of the veteran's low back disability pre-existing 
service.  The RO determined that 55 percent of low back 
disability found by a VA physician as representing back 
problems started in the military.  However, it is apparent 
that the RO did not take into account a VA physician's 
opinion in March 2007 that the post-service low back 
disability attributable to a motor vehicle accident in 1972 
was aggravated by the existing service-connected lumbosacral 
strain.  That is, there is no indication that the degree to 
which there was aggravation of the back disablement first 
shown post-service by the veteran's service-connected 
lumbosacral strain was taken into account.  See 38 C.F.R. § 
3.310 (2007); Allen v. Brown, 7 Vet. App. 439 (1995); 71 Fed. 
Reg. 52744 (effective October 10, 2006).  Moreover, the RO 
did not consider the rating criteria for intervertebral disc 
disease (see 38 C.F.R. § 4.71a, Diagnostic Code 5293 
[effective prior to September 23, 2002 but applicable here as 
the veteran filed his claim prior to that date; and 
Diagnostic Code 5243, effective from September 23, 2003]).  
The RO also failed to consider pain and functional loss, as 
set forth in 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further medical input as to 
the degree of aggravation is needed, followed by 
readjudication by the RO based on the Board's prior and 
current remand directives.  
Accordingly, the case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 and 38 C.F.R. 
§ 3.159, the veteran must be notified of 
what information and evidence are still 
needed to substantiate his application to 
reopen his claim for service-connection 
for osteoarthritis of multiple joints, 
including the definition of new and 
material evidence reflected in 38 C.F.R. 
§ 3.156 (2001), and his claim for a 
rating in excess of 20 percent for his 
service-connected lumbosacral strain, to 
include, as applicable, the rating 
criteria in effect in September 2002 and 
prior thereto for intervertebral disc 
syndrome and 38 C.F.R. §§ 4.40, 4.45, 
4.59, and DeLuca, supra.  
If assistance is requested by or on 
behalf of the veteran, VA must undertake 
any and all actions necessary for 
compliance with its duty to assist 
obligation.  

2.  Any and all VA records of medical 
treatment, not already on file, which 
pertain to the veteran's service-
connected lumbosacral strain and his 
claimed osteoarthritis of multiple joints 
must be obtained for inclusion in his 
claims folder.  

3.  Thereafter, the report of a VA 
medical review of March 14, 2007, 
compiled by W. E. Matthews, M.D., at the 
VA Domiciliary in White City, Oregon, 
must be returned to Dr. Matthews for the 
preparation of a further addendum to his 
earlier report.  The claims file must be 
provided to Dr. Matthews or his designee 
for review.  Dr. Matthews or his designee 
is requested to address the following in 
an addendum, providing where appropriate, 
a professional opinion, with full 
supporting rationale:

To the extent that it is 
possible, provide the 
approximate degree of severity 
of the entities noted in your 
March 2007 report, including 
residuals of fractures of the 
transverse processes at L-2, L-
4, L-5, and a herniated 
pulposus between L-4 and L-5, 
(the baseline level of 
functional impairment) before 
the onset of aggravation by the 
veteran's service-connected 
lumbosacral strain (e.g., 
slight then, moderate now).   

4.  Thereafter, the AMC/RO must 
adjudicate the raised, inextricably 
intertwined claim of entitlement to 
service connection for additional low 
back disability, to include residuals of 
fractures of the transverse processes at 
L-2, L-4, and L-5, and a herniated 
pulposus between L-4 and L-5, secondary 
to the veteran's service-connected 
lumbosacral strain.  Consideration should 
be accorded all of the evidence of 
record, including Dr. Matthew's March 
2007 opinion as to the occurrence of 
aggravation and any other subsequent 
opinion of his as to the degree of such 
aggravation.   

5.  Lastly, the AMC/RO must readjudicate 
the veteran's application to reopen a 
claim for service connection for 
osteoarthritis of multiple joints and his 
claim for a rating in excess of 20 
percent for his service-connected 
lumbosacral strain on the basis of all of 
the evidence of record and all governing 
legal authority, to include, as 
applicable, those considerations relating 
to pain and functional loss.  If any 
benefit sought on appeal remains denied 
or not granted to the veteran's 
satisfaction, the veteran and his 
attorney must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
must then be allowed for a response, 
before the record is returned to the 
Board.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


